NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SUSAN MAE POLK,                                 No.    14-17141

                Plaintiff-Appellant,            D.C. No. 1:12-cv-00290-AWI

 v.
                                                MEMORANDUM*
COUNTY OF CONTRA COSTA,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                             Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      California state prisoner and Chapter 7 debtor Susan Mae Polk appeals pro

se from the district court’s order affirming the bankruptcy court order denying her

motion to avoid a lien and denying injunctive relief. We have jurisdiction under 28

U.S.C. §§ 158 and 1291. We review de novo a district court’s decision on appeal



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
from a bankruptcy court, and review a bankruptcy court’s decision independently,

without deference to the district court’s decision. In re JTS Corp., 617 F.3d 1102,

1109 (9th Cir. 2010). We review de novo the bankruptcy court’s conclusions of

law de novo and for clear error its findings of fact. Id. We affirm.

      The bankruptcy court properly denied Polk’s motion to avoid the County’s

lien because the County’s lien was consensual and arose from the promissory note

and deed of trust, not a judicial lien that could be avoided under 11 U.S.C.

§ 522(f). See In re Chiu, 304 F.3d 905, 908 (9th Cir. 2002) (under § 522(f), the

lien to be avoided must be a judicial lien).

      The bankruptcy court properly denied Polk’s motion for injunctive relief

because the County did not retain Polk’s property in violation of the discharge

injunction. See 11 U.S.C. § 524(a)(2); Zilog, Inc. v. Corning, 450 F.3d 996, 1007-

08 (9th Cir. 2006) (requirements for establishing violation of the discharge

injunction).

      The bankruptcy court properly declined to consider Polk’s substantive and

procedural challenges to state court orders because her challenges fell outside the

bankruptcy court’s jurisdiction. See Bell v. City of Boise, 709 F.3d 890, 897 (9th

Cir. 2013) (“The Rooker-Feldman doctrine forbids a losing party in state court

from filing suit in federal district court complaining of an injury caused by a state

court judgment, and seeking federal court review and rejection of that judgment.”).


                                           2                                    14-17141
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Polk’s motion to take judicial notice (Docket Entry No. 56) is granted.

      Polk’s motion requesting oral argument (Docket Entry No. 57) is denied.

      Polk’s motion to strike the County’s answering brief (Docket Entry No. 63)

is denied.

      AFFIRMED.




                                          3                                       14-17141